Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0300893 A1), hereafter Lee.
Regarding claim 1, Lee discloses a high speed signal transmitting and receiving detection device [at least fig. 8, ¶0009], comprising: a substrate unit [2]; and a plurality of probe units [plurality of 61, left 61, middle 61 and right 61 as shown] passing through the substrate unit [as shown]; wherein the substrate unit includes at least one conducting space [space for 61, 62, 63], a plurality of fillers [plurality of 62] and a plurality of barriers [plurality of 63], each of the fillers [portion of 62 of middle 61] is arranged in the at least one conducting space and between two of the probe units  that are adjacent to each other [middle and right 61, as an example], and each of the barriers [portion of 63 of middle 61, as an example] is arranged in the at least one conducting space and between the two of the probe units [middle and right 61, as an example] that are adjacent to each other; wherein a capacitance effect between the two of the probe units [capacitance due to 63 between middle 61 and right 61, as an example] that are adjacent to each other is formed through the filler [62] and the barrier [63] that correspond to the two of the probe units that are adjacent to each other.
Regarding claim 3, Lee discloses the high speed signal transmitting and receiving detection device according to claim 1, wherein the substrate unit includes a first panel member [1] and a second panel member [4], and the at least one conducting space [space for 61, 62, 63, as an example] is defined as being between the first panel member and the second panel member.
Regarding claim 5, Lee discloses the high speed signal transmitting and receiving detection device according to claim 1, wherein each of the probe units is a vertical probe [61 as shown].
Regarding claim 6, Lee discloses a high speed signal transmitting and receiving detection device, comprising: a substrate unit [1]; at least one fixing unit [2] connected to the substrate unit; and a plurality of probe units [plurality of 61] passing through the at least one fixing unit and the substrate unit [as shown]; wherein the at least one fixing unit includes at least one conducting space [space for 61, 62, 63, as an example], a plurality of fillers [plurality of 62] and a plurality of barriers [plurality of 63], each of the fillers [portion of 62 of middle 61] is arranged in the at least one conducting space and between two of the probe units that are adjacent to each other [middle and right 61, as an example], and each of the barriers [portion of 63 of middle 61, as an example] is arranged in the at least one conducting space and between the two of the probe units [middle and right 61, as an example] that are adjacent to each other; wherein a capacitance effect between the two of the probe units [capacitance due to 63 between middle 61 and right 61, as an example] that are adjacent to each other is formed through the filler [62] and the barrier [63] that correspond to the two of the probe units that are adjacent to each other.
Regarding claim 8, Lee discloses the high speed signal transmitting and receiving detection device according to claim 6, wherein the fixing unit includes a first fixing member [3] and a second fixing member [5], and the at least one conducting space [space for 61, 62, 63, as an example] is defined as being between the first fixing member and the second fixing member.
Regarding claim 10, Lee discloses the high speed signal transmitting and receiving detection device according to claim 6, wherein each of the probe units is a vertical probe [61 as shown].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 6 respectively above, and further in view of Chen (JP 5731432 B2).

Regarding claim 4, Lee discloses the high speed signal transmitting and receiving detection device according to claim 1, wherein the substrate unit is a circuit board [2]. Lee is silent about each of said probe units is a cantilever probe. Chen in similar environment discloses a cantilever probes 46 for testing electrical characteristics and to determine the quality of an integrated circuit element. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify detection device of Lee with cantilever probe as taught by Chen, so modified detection device can be a claimed invention.
Claim 9, the high speed signal transmitting and receiving detection device according to claim 6, wherein the substrate unit is a circuit board [1]. Lee is silent about each of said probe units is a cantilever probe. Chen in similar environment discloses cantilever probe 46 for testing electrical characteristics and to determine the quality of an integrated circuit element. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify detection device of Lee with cantilever probe as taught by Chen, so modified detection device can be a claimed invention.

Allowable Subject Matter
Claims 2 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claims 2 and 7 calling for a high speed signal transmitting and receiving detection device, comprising: each of the barriers divides the filler that corresponds to each of the barriers into two halves, as further defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 19, 2022